                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MICHAEL M. MOFFETT,

                      Plaintiff,

               v.                                           Case No. 18-C-1873

JEAN LUTSEY, et al.,

                      Defendants.


                                    DECISION AND ORDER


       Pro se plaintiff Michael Moffett, an inmate at Green Bay Correctional Institution,

commenced this action on November 28, 2018, against Defendants Jean Lutsey, Shane Garland,

and Susan Peters. The court screened Moffett’s complaint on January 8, 2019, and allowed him to

proceed on a deliberate indifference claim against Garland based on his allegations that Garland

discontinued his CPAP machine, a deliberate indifference claim against Peters based on his

allegations that she refused to consider surgery to address his sinus congestion, and a deliberate

indifference claim against Lutsey based on his allegations that she failed to investigate whether

surgery was necessary.

       On September 19, 2019, Moffett filed a motion to compel. On October 1, 2019, Defendants

Shane Garland and Jean Lutsey filed a motion for summary judgment, and on October 9, 2019,

Defendant Peters filed her motion for summary judgment. Each motion contained the required

warnings to Moffett regarding when his response was due, and the rules governing how the

response was to be made. On October 8, 2019, Moffett filed a motion for an extension of time to

file his own motion for summary judgment in response to Defendants Garland and Lutsey’s motion




        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 1 of 11 Document 67
for summary judgment. He subsequently filed his own motion for summary judgment on October

29, 2019. Two days later, on October 31, 2019, Defendant Peters filed a motion to strike Moffett’s

untimely motion for summary judgment. For the following reasons, Moffett’s motion to compel

will be denied, his motion for an extension of time to file a motion for summary judgment will be

granted, Defendant Peters’ motion to strike will be denied, Defendants Garland and Lutsey’s

motion for summary judgment will be granted, Defendant Peters’ motion for summary judgment

will be granted, Moffett’s motion for summary judgment will be denied, and the case will be

dismissed.

                                 PRELIMINARY MATTERS

       On September 19, 2019, Moffett filed a motion to compel containing conclusory

allegations that the defendants only responded to his discovery requests in part. Moffett’s motion

will be denied because he has not substantiated his allegations or explained how the defendants

failed to adequately respond to his discovery requests. Moreover, Moffett failed to comply with

the Local Rules regarding the filing of such motions. In particular, Moffett’s motion does not

comply with Civil L.R. 37, which requires a good faith effort to obtain the discovery without court

action. Accordingly, Moffett’s motion to compel is denied.

       On October 8, 2019, Moffett filed a motion for an extension of time requesting to file his

own motion for summary judgment in response to Defendants Garland and Lutsey’s motion for

summary judgment. Rather than respond to Garland and Lutsey’s motion for summary judgment,

Moffett filed his own motion for summary judgment on October 29, 2019. Defendant Peters

subsequently filed a motion to strike Moffett’s motion on October 31, 2019. Although Moffett’s

motion is filed as a motion for summary judgment, it is more accurately a response to Garland and

Lutsey’s motion for summary judgment, and the court will treat it as such. Accordingly, Moffett’s



                                                2

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 2 of 11 Document 67
motion for an extension of time will be granted and Defendant Peters’ motion to strike will be

denied. The court will now address the parties’ motions for summary judgment.

                                       BACKGROUND

       Moffett was at all times relevant an inmate at Green Bay Correctional Institution. Def.

Peters’ Proposed Findings of Fact (DPPFOF) ¶ 1, Dkt. No. 49. Moffett was diagnosed with

obstructive sleep apnea in April 2017, and Advanced Practice Nurse Prescriber Peters and

Registered Nurse Garland prescribed a CPAP machine on or about April 8, 2017. Id. ¶¶ 8–9. A

few months after Moffett received the CPAP machine, he stopped using it regularly. Id. ¶ 10.

       On July 11, 2017, Nurse Peters saw Moffett because he was not using the CPAP machine

as often as he should in compliance with the Department of Corrections Guidelines. Id. At this

meeting, Moffett told Nurse Peters that he suffered from congestion issues caused by seasonal

allergies, which prevented him from using the CPAP machine and that he was not able to breathe

with the CPAP mask on. Id. ¶11. Nurse Peters then prescribed Cetirizine 10 milligrams daily to

address the issue and instructed him on CPAP use. Id. ¶ 13.

       Once again, Moffett stopped regularly using the CPAP machine. As a result, he was not

meeting the 75% compliance requirement contained in the CPAP use guidelines. Id. ¶ 14. On

August 28, 2017, Moffett met with Nurse Peters to discuss his noncompliance. Id. Again, Moffett

reported that he could not comply with the CPAP guidelines because his congestion issues made

it difficult to breathe when wearing the CPAP mask. Nurse Peters then prescribed nasal saline

spray for Moffett to use before putting the CPAP mask on. Id. ¶ 15.

       On September 12, 2017, Nurse Garland discontinued the CPAP machine because Moffett

was not complying with the usage requirements. Pl.’s Proposed Findings of Fact (PPFOF) ¶ 1,

Dkt. No. 55. On September 19, 2017, Moffett attempted to file an Inmate Complaint concerning



                                               3

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 3 of 11 Document 67
the discontinuation of the CPAP machine. Id. ¶ 2. Inmate Complaint Examiner Diana Longsine

received the complaint and responded to it the following day, instructing him to resolve the issue

by contacting Health Services Unit Manager (HSM) Jean Lutsey. Id. On September 21, 2017,

Moffett wrote a letter to HSM Lutsey concerning the discontinuation of the CPAP machine. Id.

¶ 3. HSM Lutsey responded to the letter the next day stating, “Mr. Moffett, HSU has attempted

allergy meds. CPAP is not effective if you do not or cannot use it.” Dkt. No. 53-1 at 5.

       Nurse Peters saw Moffett on November 1, 2017, for his complaints of nocturnal awakening

and nasal congestion. DPPFOF ¶ 17. She reinstated Moffett’s use of the CPAP machine for three

months and advised that noncompliance would result in CPAP discontinuation. Id. ¶ 18. To help

relieve his sinus congestion, Nurse Peters prescribed Guaifenesin 600 milligrams twice daily as

needed as well as Fluticasone. Id. ¶¶ 19–20. According to Moffett, he requested surgery to address

his sinus congestion, but Nurse Peters told him that, even if surgery were necessary for his

condition, the health services department would not approve it because it would be too expensive.

PPFOF ¶ 7. Nurse Peters contends that she never spoke to Moffett about surgery to treat his sinus

complaints. DPPFOF ¶ 4.

       On November 22, 2017, Moffett stopped taking the prescribed Guaifenesin. Id. ¶ 21. From

January 21 to 23, 2018, Moffett was seen in the Health Services Unit for influenza. Id. ¶ 22. On

February 14, 2018, the CPAP machine was again discontinued due to noncompliance. Id. ¶ 23.

Moffett’s Fluticasone was discontinued on April 24, 2018, because he declined to use it. Id. ¶ 24.

       On May 30, 2018, Nurse Peters saw Moffett to discuss a plan of care for his chronic nasal

congestion after several failed medication treatment plans. Id. ¶ 25. Nurse Peters replaced the nasal

spray that Moffett was not using and prescribed a Neti pot and saline flush to address the chronic

nasal congestion. Id. ¶ 26. Moffett also trialed Loratadine, Guaifenesin, Cetirizine, and Fluticasone



                                                 4

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 4 of 11 Document 67
to address his complaints. Id. ¶ 27. Nurse Peters made multiple attempts to adjust Moffett’s

medication plan of care and respiratory equipment to facilitate restful sleep and decrease nasal

congestion symptoms. Id. ¶ 28.

       On June 4, 2018, Moffett wrote a letter to HSM Lutsey concerning Nurse Peters’ denial of

surgery. Defs.’ Proposed Findings of Fact (DPFOF) ¶ 4, Dkt. No. 39. Lutsey responded on June

6, 2018, stating: “As RN Garland told you all necessary types of surgery are provided. ACP

determines necessity & if an offsite specialist appt. is necessary. You may not agree with the plan

of care, but that does not mean it is not proper or adequate care.” Id.

       On June 7, 2018, Nurse Peters discontinued the CPAP machine. Id. ¶ 2. On July 6, 2018,

Moffett filed Inmate Complaint GBCI-2018-14552 regarding the discontinuation of the CPAP

machine. Id. The complaint also indicated that Nurse Peters had denied him sinus surgery and that

HSM Lutsey had failed to intervene. Id.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, the court must view the evidence

and make all reasonable inferences that favor them in the light most favorable to the non-moving

party. Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing

Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the

motion for summary judgment must “submit evidentiary materials that set forth specific facts

showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir.

2010) (citations omitted). “The nonmoving party must do more than simply show that there is

some metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered



                                                  5

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 5 of 11 Document 67
against a party “who fails to make a showing to establish the existence of an element essential to

the party’s case, and on which that party will bear the burden of proof at trial.” Austin v. Walgreen

Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986)).

                                           ANALYSIS

   A. Failure to Exhaust Administrative Remedies

       Defendant Nurse Garland asserts that this case should be dismissed because Moffett failed

to exhaust his administrative remedies. The Prison Litigation Reform Act (PLRA) provides that

an inmate cannot assert a cause of action under federal law “until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(1); see also Woodford v. Ngo, 548 U.S. 81, 93

(2006) (holding that the PLRA requires proper exhaustion of administrative remedies). Exhaustion

requires that an inmate comply with the rules applicable to the grievance process at the inmate’s

institution. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). A plaintiff’s failure to

properly exhaust each step of the process constitutes a failure to exhaust available administrative

remedies. Id. The exhaustion requirement “applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and whether they allege excessive force

or some other wrong.” Porter v. Nussle, 534 U.S. 526, 532 (2002). The purpose of § 1997e(a) is

to “permit the prison’s administrative process to run its course before litigation begins.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719

(7th Cir. 2005)); see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Wisconsin has implemented the Inmate Complaint Review System (ICRS) under which

inmate grievances concerning prison conditions or the actions of prison officials are “expeditiously

raised, investigated, and decided.” Wis. Admin. Code § DOC 310.01. Under the ICRS, an inmate



                                                 6

           Case 2:18-cv-01873-WCG Filed 07/08/20 Page 6 of 11 Document 67
must file a complaint with the institutional complaint examiner (ICE) within 14 calendar days after

the events giving rise to the complaint occur, unless good cause exists to excuse a delay. Id. § DOC

310.07(2). The ICE has the authority to return, investigate, or reject the complaint. Id. § DOC

310.10. The inmate may appeal the rejection of the complaint to the appropriate reviewing

authority within 10 calendar days. Id. § DOC 310.10(10). The reviewing authority shall make a

decision within 15 days following receipt of the recommendation or appeal of a rejected complaint.

Id. § DOC 310.11(1). The reviewing authority’s decision is final. An inmate may appeal the

reviewing authority’s decision within 14 days after the date of the decision by filing a typed or

legibly printed request for review with the corrections complaint examiner (CCE). Id. § DOC

310.12(1). After reviewing an appeal, the CCE recommends a decision to the DOC Secretary, who

adopts or rejects the recommendation. Id. §§ DOC 310.12; DOC 310.13. The failure to properly

exhaust each step of the grievance process before filing a lawsuit constitutes a failure to exhaust

administrative remedies. Pozo, 286 F.3d at 1025.

       In this case, Moffett failed to exhaust administrative remedies before filing a lawsuit

against Nurse Garland because he never filed an inmate complaint against him. DPFOF ¶ 3.

Moffett does not dispute that inmate complaint GBCI-2018-14552, the only grievance relevant to

this action, did not include a complaint against Nurse Garland. Moffett did not complete the

grievance process as required by § 1997e(a) with respect to his claims against Nurse Garland.

Therefore, the court will grant Nurse Garland’s motion for summary judgment and dismiss the

claims against him.

   B. Deliberate Indifference Claims

       Moffett asserts that Nurse Peters and HSM Lutsey were deliberately indifferent to his

serious medical needs. The Eighth Amendment prohibits “cruel and unusual punishments.” U.S.



                                                 7

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 7 of 11 Document 67
Const. amend. VIII. It imposes a duty on prison officials to take reasonable measures to guarantee

an inmate’s safety and to ensure that inmates receive adequate medical care. Farmer v. Brennan,

511 U.S. 825, 832 (1994). A prison official’s “deliberate indifference” to a prisoner’s medical

needs or to a substantial risk of serious harm violates the Eighth Amendment. Id. at 828; see also

Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). This does not mean, however, that every claim by

a prisoner that he has not received adequate medical treatment states a violation of the Eighth

Amendment. To prove a claim of deliberate indifference, the plaintiff must “establish that [he]

suffered from ‘an objectively serious medical condition’ and that the ‘defendant was subjectively

deliberately indifferent to that condition.’” Wilson v. Adams, 901 F.3d 816, 820 (7th Cir. 2018)

(quoting Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)).

       As an initial matter, Nurse Peters asserts that Moffett has failed to establish the existence

of a serious medical need. What constitutes a sufficiently “serious medical need” is “far from self-

defining.” Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). A condition may be

sufficiently serious where failure to treat the condition could “result in further significant injury or

the unnecessary and wanton infliction of pain” or where the injury is one that “a reasonable doctor

or patient would find important and worthy of comment or treatment.” Id. “It is clear that the

Supreme Court contemplated that medical conditions far less critical than ‘life threatening’ would

be encompassed by the term.” Id. Seventh Circuit cases “demonstrate a broad range of medical

conditions may be sufficient to meet the objective prong of a deliberate indifference claim,

including a dislocated finger, a hernia, arthritis, heartburn, and vomiting, a broken wrist, and minor

burns sustained from lying in vomit.” King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012)

(quoting Roe v. Elyea, 631 F.3d 843, 861 (7th Cir. 2011)). Even if the court assumes Moffett has




                                                   8

         Case 2:18-cv-01873-WCG Filed 07/08/20 Page 8 of 11 Document 67
a serious medical condition, Moffett must demonstrate that the defendants were deliberately

indifferent to his medical needs.

       Deliberate indifference requires more than negligence or even gross negligence; it requires

that officials knew of, yet disregarded, an excessive risk to an inmate’s health or safety. Farmer,

511 U.S. at 835, 837; see also Estelle, 429 U.S. at 104. It is not enough to show that prison officials

merely failed to act reasonably. See Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) (citation

omitted). “A state officer is deliberately indifferent when he does nothing . . . or when he takes

action that is so ineffectual under the circumstances that deliberate indifference can be inferred.”

Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016) (internal citations omitted).

       Moffett claims that Nurse Peters was deliberately indifferent to his serious medical needs

because she discontinued his CPAP machine and refused to consider surgery for his sinus

congestion due to cost. “[D]eliberate indifference may be inferred based upon a medical

professional’s erroneous treatment only when the medical professional’s decision is such a

substantial departure from accepted professional judgment, practice, or standards as to demonstrate

that the person responsible did not base the decision on such a judgment.” Estate of Cole by Pardue

v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996). Nurse Peters discontinued Moffett’s use of the

CPAP machine based on Moffett’s noncompliance after numerous warnings that it would be

discontinued if he did not comply with the Department of Corrections’ 75% usage requirement.

Although Moffett claims that he could not comply with the usage requirement because his sinus

congestion made it difficult to breathe while wearing the mask, it was not unreasonable for Nurse

Peters to discontinue the CPAP machine when the Department of Corrections’ policy requires that

CPAP machines be discontinued when the inmate is not using the machine properly. In addition,

it is not clear what, if any, injuries Moffett suffered from the discontinuation of the CPAP machine.



                                                  9

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 9 of 11 Document 67
In short, Nurse Peters’ discontinuation of the CPAP machine does not constitute deliberate

indifference.

       Moffett also asserts that Nurse Peters was deliberately indifferent to his serious medical

needs because she refused to recommend surgery for his sinus congestion due to its cost. Nurse

Peters’ responses to Moffett’s complaints of sinus congestion were reasonable and appropriate.

Nurse Peters assessed Moffett at a number of appointments and prescribed Cetirizine, Guaifenesin,

Fluticasone, Loratadine, a nasal spray, a Neti pot, and a saline flush to treat his congestion. Moffett

discontinued several of the medications on his own because he did not believe they worked for

him. Although Moffett may have disagreed with the type of treatment he received, mere

disagreement with Nurse Peters’ course of treatment does not amount to deliberate indifference

under the Eighth Amendment. See Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996). Nurse

Peters concluded Moffett did not need surgery based on his obstructive sleep apnea diagnosis and

continued to adjust her plan of care to help facilitate restful sleep and decrease Moffett’s nasal

congestion symptoms. A “medical professional’s treatment decisions will be accorded deference

‘unless “no minimally competent professional would have so responded under those

circumstances.”’” Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008) (quoting Sain v. Wood, 512

F.3d 886, 895 (7th Cir. 2008)). Plaintiff has not demonstrated that Nurse Peters’ medical decisions

were a substantial departure from accepted professional judgment. Accordingly, the court will

grant Nurse Peters’ motion for summary judgment.

       Moffett also asserts that HSM Lutsey was deliberately indifferent to his serious medical

needs when she failed to investigate his allegations that Nurse Peters denied him sinus surgery due

to its cost. Lutsey did not treat Moffett; her involvement in this case was limited to responding to

Moffett’s letter concerning Nurse Peters’ denial of surgery as the Health Services Manager.



                                                  10

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 10 of 11 Document 67
Lutsey’s response to Moffett’s letter was based on Nurse Peters’ medical opinion that Moffett did

not require sinus surgery. An administrator is generally “entitled to rely on the judgment of medical

professionals treating an inmate.” Rasho v. Elyea, 856 F.3d 469, 479 (7th Cir. 2017). Moffett has

not presented any evidence establishing that Lutsey had reason to doubt that Nurse Peters’ medical

decision was based on anything other than her medical judgment or that her decision was incorrect.

Lutsey was entitled to rely on Nurse Peters’ medical judgment, and no reasonable jury could

conclude that Lutsey was deliberately indifferent, here. Therefore, the court grants Lutsey’s motion

for summary judgment.

                                         CONCLUSION

       For these reasons, Plaintiff’s motion to compel (Dkt. No. 36) is DENIED, Plaintiff’s

motion for an extension of time (Dkt. No. 46) is GRANTED, Defendant Peters’ motion to strike

(Dkt. No. 56) is DENIED, Defendants’ motions for summary judgment (Dkt. Nos. 37 & 47) are

GRANTED, and Plaintiff’s motion for summary judgment (Dkt. No. 52) is DENIED. This case

is dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 8th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 11

        Case 2:18-cv-01873-WCG Filed 07/08/20 Page 11 of 11 Document 67
